                  EXHIBIT A




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 1 of 57
NORTH CAROLINA                                   IN THE GENERAL COURT OF JUSTICE
                                                     SUPERIOR COURT DIVISION
GUILFORD COUNTY                                     7D    20 CVS 4 14
                                                                    / k0


NATTY GREENE'S BREWING
                                                             38
COMPANY, LLC, NATTY GREENE'S
DOWNTOWN, LLC, EJE, INC. d/b/a CAFE
PASTA, NATTY GREENE'S CREEKSIDE,
LLC d/b/a KAU, JAKE'S DINER OF                                 COMPLAINT
WENDOVER, INC. d/b/a JAKE's DINER,
DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
OF DRAWBRIDGE, INC. d/b/a JAKE'S
DINER, JAKE'S OF BATTLEGROUND,
LLC d/b/a JAKE'S DINER, RIO GRANDE
#14, INC d/b/a RIO GRANDE MEXICAN
KITCHEN, RIOS, INC. d/b/a RIO GRANDE
MEXICAN KITCHEN and RIO GRANDE
FRIENDLY, INC. d/b/a RIO GRANDE
MEXICAN KITCHEN,

            Plaintiffs,

      v.

TRAVELER'S CASUALTY INSURANCE
COMPANY OF AMERICA, TRAVELER'S
INDEMNITY COMPANY, SENTINEL
INSURANCE COMPANY, LIMITED,
UTICA NATIONAL INSURANCE GROUP,
FRANKENMUTH MUTUAL INSURANCE
COMPANY and STATE AUTOMOBILE
MUTUAL INSURANCE COMPANY,

            Defendants.



    NOW COME Plaintiffs and file this Complaint and allege and say:

                             PARTIES & JURISDICTION

    1.     Plaintiffs are entities that own and operate restaurants and bars in Guilford County,

    North Carolina.




   Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 2 of 57
2.      At all times mentioned herein, Defendants were licensed to do business in the State

of North. Carolina, selling business owners, property and casualty insurance policies to

bars, restaurants, caterers, banquet halls, and other hospitality businesses.

3.      This Court has jurisdiction over this matter because all named Plaintiffs are

residents of Guilford County and each of the Defendants sold insurance products to:them

in this county.

4.      The:Centers for Disease Control and the World Health Organization ("WHO") have

for years been warning about the possibility of an airborne virus that could cause a

worldwide scare and pandemic.

5.      Coronavirus (COVID- l 9) (hereinafter "the virus") is a highly contagious airborne

virus that has rapidly spread:and continues to spread across the World. The fear that it

would arrive and spread in the United States was particularly great throughout March, 2020

and, eventually, it did arrive.

6.      WHO has declared the virus to be a pandemic.

7.      The fear of the COVID-19 pandemic is a crisis that has impacted American life ion.

a massive scale including the public's ability to congregate in bars and restaurants.

8.      In an effort to prevent the virus from arriving. and then from further spreading,

federal and state authorities have mandated social distancing and have greatly limited the

number of people who can gather in any given setting.

9.      Greensboro restaurants and bars were poised to seize on the economic impact of

both the ACC and NCAA basketball tournaments that were to be hosted at the Greensboro

Coliseum.




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 3 of 57
10.    Those entities had been planning and investing for years to reap the economic

benefits from the two week period from March 9-21, 2020.

11.    In.particular, Natty Greene's Brewing Company, LLC had its new location directly

across from the Greensboro Coliseum ready to earn its necessary revenue for the year.

12.    Crowds began to fill Greensboro restaurants and bars leading up to and at the

beginning of the ACC Tournament.

13.    On Wednesday, March 11,.2020, public fear and commotion that the virus would

arrive and spread caused the Atlantic Coast Conference to order fans to not to attend the

ACC Tournament on the following day.

14.    On Thursday, March 12, 2020, the Atlantic Coast Conference cancelled the

tournament. The NCAA quickly followed suit.

15.    In an effort to prevent the arrival and spread of the virus at locations throughout the

State, North Carolina Governor Roy Cooper on March 17, 2020 issued Executive Order

No. 118 which ordered the complete closure of the "dine-in" portion of restaurants.

Furthermore, Governor Cooper's order was clear: "Bars are directed to close." A violation

of the Order was deemed by the Governor to be a crime.

16.    On March 27. 2020, Governor Cooper issued Executive. Order No. 121 that: (a)

directsNorth Carolina residents to stay in their homes except when performing "essential"

activities; (b) prohibits gatherings of 10 or more people; and (c) requires "non-essential"

businesses to cease operations. Governor Cooper did not issue this Order because of

damages being caused by the virus itself, but instead to "mitigate community spread" of

the virus, i.e., to prevent damages caused by the virus.




                                          3


Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 4 of 57
 17.    Public fear and, commotion and, significantly, the governmental actions and

 closures implemented because of and in response to the threat of the virus have caused

 Plaintiffs to incur significant financial losses and damages.

 18.     Since that date of Governor Cooper's Order, countless North Carolina bar and

 restaurant operators, among other businesses, have made claims under their business

 owner, property and casualty insurance policies to recover the business revenues they have

 lost, and continue to lose, as:a result of the public fear and commotion concerning the

 virus, the closures implemented to-prevent the arrival and spread of the virus and Governor

 Cooper's Executive Order.

 19.    Insurers, including Defendants, have denied nearly every claim for lost business

 revenues by claiming their insureds have no coverage for various incorrect reasons. The

 policies provide coverage for loss of business revenues. Defendants accepted premiums

for such coverage and now, when the critical time of need has arrived for their insureds,

they refuse to provide the coverage for their restaurant and bar policyholders.

20.     At all times mentioned herein, the Policies sold by Defendants provide coverage

for the restaurants/premises for loss of business revenues and the physical loss of that

money. The income not arriving was as physical as it can get and the very reason for the

purchase of the insurance offered for sale by Defendants.

21.     Plaintiffs have performed all obligations imposed upon them by the policies

including, but not limited to, the payment of premiums and the timely reporting of claims

to the Insurer's agents.

32.     Some of Defendants' policies exclude coverage "caused directly or indirectly by

... virus." Others do not. None, however, exclude coverage for damages caused by public




                                          4


Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 5 of 57
fear and commotion and/or governmental action implemented in an effort to prevent the

arrival of they virus or to mitigate the spread of the virus as opposed to damages caused by

the virus itself.

33.     Some of Defendants' policies define in their exclusions a virus to be an agent that

- induces disease" as opposed to causing wet or dry rot. Others do not make such a

distinction and use the terms "rot" and "virus" interchangeably as if they are synonyms.

34.     None of the policies define "Direct Physical Loss." It is hard to imagine that the

loss of business revenues can be anything but "direct" and "physical." To be sure, money

that was previously physically arriving is now not physically arriving. It was because of

the possibility of these monetary physical losses that Plaintiffs chose to pay policy

premiums to Defendants for decades.

                           FIRST CAUSE OF ACTION
               (For a Declaratory Judgment, N.C.G.S. §1-253, et seq.)

35.     Plaintiffs reallege the allegations contained above.

36.     While Plaintiffs' damages continue to accrue, at this critical time a declaratory

judgment is necessary to resolve a real bona fide dispute that exists between the parties

(and many other claimants) regarding Defendants' vague insurance policies.

36.     N.C. Gen. Stat §1-253, et seq. permits North Carolina courts to resolve such

disputes through the entry of a declaratory judgment.

36.     Plaintiffs seek such a declaration of the Court that coverage exists under the

Defendants' policies for'the damages caused by public fear and commotion and the

governmental closures implemented as a result of the threat of the arrival and potential

spread of the virus.




                                          5


Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 6 of 57
      WHEREFORE, Plaintiffs pray the Court for the following relief:

      1.     That the Court declare Plaintiffs have all applicable coverages under the insurance

      policies sold to them by Defendants; and

      2.     For such other and further relief that the Court deems proper.



      This the 3    day of April, 2020.

                                                       C
                                                           Dre    TO
                                                               ey K. Peraldo
                                                           James R. Faucher
                                                           Attorneysfor Plaintiffs

FOR THE FIRM:

Brown, Faucher, Peraldo & Benson, PLLC
Greensboro Law Center
822 N. Elm St., Suite 200
Greensboro, North Carolina 27401
Telephone: (336) 478-6000
Facsimile: (336) 273-5597
drew@greensborolawcenter.com
jeff@greensborolawcenter.com
james@greensborolawcenter.com




                                                 6


     Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 7 of 57
                                                                      SINLFORD-GB   cowry   CLENK 0        OR

                                                                      106647B           04/03/20      N

                                                                      AAYOR: NATTY GREEI         NEI
                                                                      PAYEE: GREE/108214) LAW
                                                                      CASH: 200124004461 VC
                                                                      CITAff,

                                                                  21120 SC-0101N FEES                     17?..05
                                                                  21124 SC'001.14 FEES
                                                                  246C1 JOT TECH A FAC                      A:CC
                                                                  22420 CD FAG FEE S CA;                   16.,02

                                                                                 TOTAL PAD                202,00
                                                                                00 TENDERT]               2401,50
                                                                                     CRANE                    ,00

                                                                                 4




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 8 of 57
                                                                                                                                    1,       File No.
    STATE OF NORTH CAROLINA
                                                                                                                                                             2, 0    etA          Cf L i (42 I

                       GUILFORD                                                                                                                   In The General Court Of Justice
                                                           County                                                                        •      District DI Superior Court Division
Name And Address OfPlaintiff 1                                                              r—
Natty Greene's Brewing Company. et al (see attached Complaint cza
                                                                                                                                              GENERAL
all c/o Brown. Faucher, Peraldo & Benson. PLLC
822 N. Elm Street, Suite 200                                                                                          CIVIL ACTION COVER SHEET
Greensboro                                      NC 27401,         —.                                           x !MIRE FILING                           ❑ SUBSEQUENT FILING
Name And Address OfPlaintiff 2                                                                         Rule 5(b), General Rules of Practice For Superior and District Courts
                                                                                                 Name And Address Of Attorney Or Party, If Not Represented (complete for initial
                                                                                                 a  arance or change of address)
                                                                                                      r        rown
                                                                                                     vn, Faucher, Peraldo & Benson, PLLC
                                                                                                      r
                                          VERSUS                                                 822 N. Elm Street, Suite 200
Name Of Defendant i
                                                                                                 Greensboro                                                                NC         27401
Travelers Casualty Insurance Company of America                                                  Telephone No.                                           Cellular Telephone No.
c/o Nicholas Seminara, President                                                                                  336-478-6000
One Tower Square                                                                                 NC Attorney Bar No.                 Attorney E-Mai Address
I lartford                                   CT                                06813             28450                                   drew(c4greensborolawcenter.com
Summons Submitted
                          El Yes •     No                                                             El    Initial Appearance in Case                           I •    Change of Address
Name Of Defendant 2                                                                              Name Of Firm
Travelers Indemnity Company                                                                      Brown, Faucher. Peraldo & Benson, PLLC
c/o Jay S. Fishman. President                                                                    FAX No.
One Tower Square                                                                                                                                 336-273-5597
                                                                                                 Counsel for
Hartford                                                             CT       06813
Summons Submitted                                                                                 X All Plaintiffs         ❑   All Defendants            ❑   Only (list party(les) represented)
                          ili Yes ❑     No

01 Jury Demanded In Pleading                                                                      •        Amount in controversy does not exceed $15,000
.        Complex Litigation                                                                       .        Stipulate to arbitration
                                      1 ,--
                                                     _                        TYPE OF PLEADING                                           I
         (check all that apply)                                                                            (check all that apply)
•        Amend (AMND)                                                                             •        Failure To State A Claim (FASC)
•        Amended Answer/Reply (AMND-Response)                                                     III      Implementation Of Wage Withholding In Non-IV-D Cases (OTHR)
•        Amended Complaint (AMND)                                                                 •        Improper Venue/Division (IMVN)
•        Assess Costs (COST)                                                                      U        Including Attorney's Fees (ATTY)
•        Answer/Reply (ANSW-Response) (see Note)                                                  •        Intervene (INTR)
•        Change Venue (CHVN)                                                                      •        Interplead (OTHR)
M        Complaint (COMP)                                                                         III      Lack Of Jurisdiction (Person) (LJPN)
•        Confession Of Judgment (CNJF)                                                            M        Lack Of Jurisdiction (Subject Matter) (LJSM)
•        Consent Order (CONS)                                                                     •        Modification Of Child Support In IV-D Actions (MSUP)
•        Consolidate (CNSL)                                                                       •        Notice Of Dismissal With Or Without Prejudice (VOLD)
•        Contempt (CNTP)                                                                          •        Petition To Sue As Indigent (OTHR)
•        Continue (CNTN)                                                                          •        Rule 12 Motion In Lieu Of Answer (MDLA)
•        Compel (CMPL)                                                                            •        Sanctions (SANG)
•        Counterclaim (CTCL) Assess Court Costs                                                   •        Set Aside (OTHR)
•        Crossclaim (list on back) (CRSS) Assess Court Costs                                     IN        Show Cause (SHOW)
•        Dismiss (DISM) Assess Court Costs                                                       II        Transfer (TRFR)
•        Exempt/Waive Mediation (EXMD)                                                            •        Third Party Complaint (list             Third Party Defendants on back) (TPCL)
•        Extend Statute Of Limitations, Rule 9 (ESOL)                                             •        Vacate/Modify Judgment (VCMD)
•        Extend Time For Complaint (EXCO)                                                         M        Withdraw As Counsel (WDCN)
 •       Failure To Join Necessary Party (FJNP)                                                   •        Other (specify and list each separately)




NOTE: All filings in civil actions shall include as the first page of the filing a cover sheet summarizing the critical elements of the filing in a format prescribed by the Administrative
             Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover sheet. For subsequent filings in civil
             actions, the filing party must either include a General Civil (AOC-CV-751), Motion (AOC-CV-752), or Court Action (AOC-CV-753) cover sheet.

     AOC-CV-751, Rev. 1/14                                                                    (Over)
     © 2014 Administrative Office of the Courts




                   Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 9 of 57
                                                             CLAIMS FOR RELIEF
CI      Administrative Appeal (ADMA)               CI Limited Driving Privilege - Out-Of-State     CI Product Liability (PROD)
0       Appointment Of Receiver (APRC)                  Convictions (PLDP)                         0 Real Property (RLPR)
❑       Attachment/Gamishment (ATTC)               0  Medical Malpractice (MDML)                   ❑ Specific Performance (SPPR)
❑       Claim And Delivery (CLMD)                  ❑ Minor Settlement (MSTL)                       N Other (specify and list each separately)
❑       Collection On Account (ACCT)               CI Money Owed (MNYO)                              Declaratory Judgment
❑       Condemnation (CNDM)                        ❑ Negligence - Motor Vehicle (MVNG)
CI      Contract (CNTR)                            CI Negligence - Other (NEGO)
❑       Discovery Scheduling Order (DSCH)          11 Motor Vehicle Lien G.S. 44A (MVLN)
D       Injunction (INJU)                          El Possession Of Personal Property (POPP)

Date                                                                        Sig t    Of AttornrL   ,t


 FEES IN G.S. 7A-308 APPLY
 Assert Right Of Access (ARAS)
 Substitution Of Trustee (Judicial Foreclosure) (RSOT)
 Supplemental Procedures (SUPR)

 PRO HAC VICE FEES APPLY
 Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter (Out-Of-State Attorney/Pro Hac
 Vice Fee)

N         El   Additional Plaintiff(s)




                                                                                                                                    Summons
No.       N    Additional Defendant(s)            CI Third Party Defendant(s)                                                       Submitted
          Sentinel Insurance Company                                                                                               D Yes ❑      No

          Utica National Insurance Group                                                                                           ID Yes 0     No

    5     Frankenmuth Mutual Insurance Company                                                                                      JYes Ei No

          State Automobile Mutual Insurance Company                                                                                 ID Yes Ei No

                                                                                                                                    Oyes ❑ No
Plaintiff(s) Against Whom Counterclaim Asserted




Defendant(s) Against Whom Crossclaim Asserted




 AOC-CV-751, Side Two, Rev. 1/14
 © 2014 Administrative Office of the Courts




             Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 10 of 57
                                    YOUNG MOORE
                                            ATTORNEYS

 Matthew J. Gray                                                                             Jennifer L. Campbell
 Matt.Gray@youngmoorelaw.com                                                                             Paralegal
 After Hours Ext. 106                                                     Jennifer.Campbell@youngmoorelaw.com
 Direct Dial: 919-861-5106                                                            Direct Dial: 919-861-5016


                                              April 7, 2020
                                                                                            GUS Li 4-(4
[Via Federal Express]
Ms. Tasha Harrell
Clerk of Court
201 South Eugene Street
Greensboro, NC 27401

       RE:      Natty Greene's Brewing Co. LLC et al v. Traveler's Casualty Ins. et al.
                Guilford County, 20 CVS 4461

Dear Ms. Harrell:

        I am writing to request a copy of the complaint in the above referenced matter. Per your
instruction, enclosed is a check in the amount of $3.50 and a self-addressre4 pQ%age prepaid FedEx
overnight return label and package.                                                             4=1




        We appreciate your help with this matter.
                                                                                                1
                                                                                               CO




        With best regards, we are
                                                                                       C)     C)
                                                                                              Cr
                                                  Sincerely yours,

                                                  YOUNG MOORE AND HENDERSON, P.A.



                                                  By:
                                                              nnifer L. am sell


/jlc
Enclosures: as stated
001324-021/4958775
                                       YOUNG MOORE AND HENDERSON, P.A.
                                    POST OFFICE BOX 31627, RALEIGH, NC 27622
                               3101 GLENWOOD AVENUE, STE. 200, RALEIGH, NC 27612
                                        (0) 919.782.6860 (F) 919.782.6753
                                              youngmoorelaw.com

    Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 11 of 57
NORTH CAROLINA                                       IN THE GENERAL COURT OF JUSTICE
                                                         SUPERIOR COURT DIVISION
GUILFORD COUNTY                        rv,                      20 CVS 4461


NATTY GREENE'S BREWING - '
COMPANY, LLC, NATTY GREENE'S
DOWNTOWN, LLC. EJE, INC. dlb/a CAFE.
PASTA, NATTY GREENE'S CREEKSIDE.
LLC d/b/a KAU, JAKE'S DINER OF                          FIRST AMENDED COMPLAINT
WENDOVER. INC. d/b/a JAKE's DINER.
DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
OF DRAWBRIDGE, INC. d/b/a JAKE'S
DINER, JAKE'S. OF BATTLEGROUND.
LLC d/b/a JAKE'S DINER, RIO GRANDE
#14, INC d/b/a RIO GRANDE MEXICAN
KITCHEN, RIOS, INC. d/b/a. RIO GRANDE
MEXICAN KITCHEN and RIO GRANDE
FRIENDLY. INC. d/b/a RIO GRANDE
MEXICAN KITCHEN.

                Plaintiffs,

         v.

TRAVELER'S CASUALTY INSURANCE
COMPANY OF AMERICA, TRAVELER'S
INDEMNITY COMPANY, SENTINEL
INSURANCE COMPANY. LIMITED,
UTICA NATIONAL INSURANCE GROUP,
FRANKENMUTH MUTUAL INSURANCE
COMPANY and STATE AUTOMOBILE.
MUTUAL INSURANCE COMPANY,

                Defendants.



   NOW COME Plaintiffs and file this Complaint and allege and say:

                                PARTIES & JURISDICTION

    1.        Plaintiffs are entities that own and operate restaurants and bars in Guilford County.

    North Carolina.




  Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 12 of 57
 2.     At all times mentioned herein, Defendants were licensed to do business irk the State

 of North Carolina, selling business owners, property and casualty insurance policies to

 bars, restaurants, caterers, banquet halls, and other hospitality businesses.

 3.     Each of the defendants sold an insurance policy effective at all relevant times to at

 least one of the plaintiffs which provided applicable insurance coverage as alleged herein.

 4.     This Court has jurisdiction over this matter because all named Plaintiffs are

 residents of.Guilford County and each of the defendants sold insurance products to them

in this county.

 5.     The Centers for Disease Control and the World Health Organization ("WHO")have

for years been warning about the possibility of an airborne virus that could cause a

worldwide scare and pandemic.

 6.     Coronavirus (COVID-19) (hereinafter "the virus") is a highly contagious airborne

 virus that has rapidly spread and continues to spread across the World. The fear that it

would arrive and spread in the United States was particularly great throughout March, 2020

and, eventually, it did arrive.

 7.     WHO has declared the virus to be a pandemic.

 8.     The fear of the COVID-19 pandemic is a crisis that has impacted American life on

a massive scale including the public's ability to congregate in bars and restaurants.

9.      In an effort to prevent the virus from arriving, and then from further spreading,

federal and state authorities have mandated social distancing and have greatly limited the

number of people who can gather in any given setting.

10.     Greensboro restaurants and bars were poised to seize on the positive economic

impact of both the Atlantic Coast Conference ("ACC") and National Collegiate Athletic




                                           2


Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 13 of 57
 Association ("NCAA") basketball tournaments that were to be hosted at the. Greensboro

 Coliseum.

 11.    Businesses had been planning and investing for yearsto reap the economic benefits

 from the two week period from March 9-21, 2020.

 12.    In particular, Natty Greene's Brewing Company, LLC had its new location directly

 across from the.Greensboro Coliseum and was prepared and ready to seize the opportunity

 to earn its necessary operating revenue for the year.

 13.    Crowds began to fill Greensboro restaurants and bars leading up to and at the

 beginning of the ACC Tournament.

 14.    On Wednesday, March 11,:2020, public fear and commotion that the virus would

 arrive and spread caused the Atlantic Coast Conference to order fans to not to attend the

 ACC Tournament on the following:day.

 15.    On Thursday, March 12, 2020, the Atlantic Coast Conference cancelled the

 tournament. The. NCAA quickly followed suit.

 16.    In an effort to prevent the arrival and spread of the virus at locations throughout the

 State, North Carolina.Governor Roy Cooper on March 17, 2020 issued Executive Order

 No. 118 which ordered the complete closure of the "dine-in" portion of restaurants for the

 plaintiffs. Furthermore, Governor Cooper's order was clear: - Bars are directed to close.-

 A violation of the Order was deemed by the Governor to be a crime.

 17.    On March 27, 2020, Governor Cooper issued Executive Order No. 121 that: (a)

 directs North. Carolina residents to stay in their homes except when performing "essential"

 activities; (b) prohibits gatherings of 10 or more people; and (c) requires "non-essential"

 businesses to cease operations. Governor Cooper did not issue this Order because of




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 14 of 57
 damages being caused by the virus itself, but instead to "mitigate community spread- of

 the virus, i.e., to prevent or minimized damages potentially caused by the virus. However.

 the Governor's Order and the fear and commotion created an entirely different category of

 damages for the plaintiffs.

 18.    Public fear and commotion and, significantly. the governmental actions and

 closures implemented because of and in response to the threat of the virus have caused

 Plaintiffs to incur significant financial losses and damages.

 19.     Since that date of Governor Cooper's. Order, countless North Carolina bar and

 restaurant operators, among other businesses, have made claims under their business

 owner, property and casualty insurance policies to recover the business revenues they have

 lost, and continue to lose, as a result of the public fear and commotion concerning the

 virus, the closures implemented to prevent the arrival and spread of the virus and Governor

 Cooper's Executive Order.

 20.    Insurers, including Defendants, have denied every or nearly every claim for lost

 business revenues by claiming their insureds have no coverage for various incorrect

 reasons. The policies provide coverage for loss of business revenues. Defendants accepted

 premiums for such coverage and now, when the critical time of need has arrived for their

 insureds, they refuse to provide the coverage for their restaurant and bar policyholders.

 21.    At all times mentioned herein, the insurance policies sold by Defendants provide

 coverage for the plaintiff restaurants/premises for loss of business revenues and the

 physical loss of that money, The income not arriving was as physical as it can get and the

 very reason for the purchase of the insurance offered for sale by Defendants.




                                           4


Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 15 of 57
 22.     Plaintiffs have performed all obligations imposed upon them by the policies

 including, but not limited to, the payment of premiums and the timely reporting of claims

 to the Insurer's agents.

 23.     Some of Defendants' policies exclude coverage "caused directly or indirectly by

 ... virus.- Others do not. None, however, exclude coverage for damages caused by public

 fear ands commotion and/or governmental action implemented in an effort to prevent the

 arrival of the virus or to mitigate the spread of the virus as opposed to damages caused by

 the virus itself.

 24.     Some of Defendants' policies define in their exclusions a virus to be an agent that

 "induces disease" as opposed to causing wet or dry rot. Others do not make such a

 distinction and use the:terms "rot" and "virus" interchangeably as if they are synonyms

 25.     None of the policies define "Direct Physical Loss.- It is hard to imagine that the

 loss of business revenues can be anything but "direct" and "physical." To be sure, money

 that was previously physically arriving is'now not physically arriving. It was because of

 the possibility of these monetary physical losses that. Plaintiffs chose to pay policy

 premiums to Defendants for decades.

                            FIRST CAUSE OF ACTION
                ('Fora Declaratory Judgment, N.C.G.S. §1-253, et,seq.)

 26.     Plaintiffs reallege the allegations contained above.

 27.     While Plaintiffs' damages continue to accrue, at this critical time a declaratory

 judgment is necessary to resolve a real bona fide dispute that exists between the parties

 (and many other claimants) regarding Defendants' vague insurance policies.

 28.     N.C. Gen. Stat §1-253, et seq. permits North Carolina courts to resolve such

 disputes through the entry of a declaratory judgment.



                                           5


Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 16 of 57
  29.    Plaintiffs seek such a declaration of the Court that coverage exists under the

  Defendants' policies for the damages caused by public fear and commotion and the

  governmental closures implemented as a result of the threat:of the arrival and potential

  spread of the the virus.

                             SECOND CAUSE OF ACTION
                                (For Breach of Contract)

  30.    Plaintiffs reallege the allegations contained above.

  31.    Defendants entered into a contract with Plaintiffs as alleged herein for which

  Plaintiffs have paid policy premiums.

  32.    Defendants have breached those contracts by not paying what they owe toPlaintiffs

  pursuant to the policies/contracts entered, into between the parties.

  33.    Although each Plaintiff's damages from the breaches:are ongoing they have to date

  already suffered significant damages.

  34.    Plaintiffs have each been damaged as a result of the breach of contract by the

  Defendant:with which they have entered into acontract and are entitled to recover in excess

  of $25,000.

  WHEREFORE. Plaintiffs pray the. Court for the following relief:

  1.     That the Court declare Plaintiffs have all applicable coverages under the insurance

  policies sold to them by Defendants;

  2.     Compensatory Damages inexcess"of $25,000;

  3.     Costs and pre and post-judgment interest as permitted by North Carolina law; and

  4.     For such other and further relief that the Court deems proper.




                                            6


Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 17 of 57
      This the 8th day of April, 2020.

                                              atibv- I<A/
                                              Drew Brown
                                              Jeffrey K. Peraldo
                                              James R. Faucher
                                              Attorneysfor Plaintiffs

FOR THE FIRM:

Brown, Faucher, Peraldo & Benson, PLLC
Greensboro Law Center
822 N. Elm St., Suite 200
Greensboro, North Carolina 27401
Telephone: (336) 478-6000
Facsimile: (336) 273-5597
drew@greensborolawcenter.com
jeff@greensborolawcenter.com
iames@greensborolawcenter.com




                                         7


   Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 18 of 57
                                      Greensboro Law Center
DREW BROWN                   BROWN, FAUCIth,R, PERALDO & BENSON, PLLC                                TELEPHONE:
JAMES R. FAUCHER                        ATTORNEYS AT LAW                                           (336) 478-6000
JEFFREY K. PERALDO
                                                                                2
ROBERT A. BENSON                        822 N. ELM STREET, SUITE 200            — 7   P              FACSBOCLE:
CONSTANCE A. HARRIS                        GREENSBORO, NC 27401                                    (336) 273-5597
                                                                                            b

                                                   April 23, 2020

       Guilford County Clerk of Superior Court
       Guilford County Courthouse - Civil Filings
       Post Office Box 3008
       Greensboro, NC 27402


                      RE:     Natty Greene's Brewing Company, LLC, et al. v.
                              Traveler's Casualty Insurance Company of America, et al.
                              Guilford County File No: 20 CVS 4461


       Dear Sir/Madam:

              Please find enclosed for filing with the Court:

              1)      Affidavit of Service

              I respectfully ask that you file the Affidavit of Service. Once done, I ask that you
       return a stamped filed copy of the Affidavit of Service to me using the enclosed
       envelope.

               Thank you very much. If there are any questions or concerns, please contact me
       directly.

                                                       Sincerely,


                                                            rey K. Peraldo
       JKP:ref
       enc.




            822 North Elm Street, Suite 200, Greensboro, North Carolina 27401    www.greensborolawcenter.com




           Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 19 of 57
     NORTH CAROLINA                                    IN THE GENERAL COURT OF JUSTICE
                                                           SUPERIOR COURT DIVISION
     GUILFORD COUNTY                                              20 CVS 4461


 NATTY GREENE'S BREWING
 COMPANY, LLC, NATTY GREENE'S •
 DOWNTOWN, LLC, ESE, INC. d/b/a CAFE
 PASTA, NATTY GREENE'S CREEKSIDE,
 LTC d/b/a KAU, JAKE'S DINER OF                                 AFFIDAVIT OF SERVICE
 WENDOVER, INC. d/b/a JAKE's DINER,
 DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
 OF DRAWBRIDGE, INC. d/b/a JAKE'S
 DINER, JAKE'S OF BATTLEGROUND,
 LLC d/b/a .TAKE'S DINER. RIO GRANDE
 #14, INC d/b/a RIO GRANDE MEXICAN
 KITCHEN, RIOS, INC. dlb/a RIO GRANDE
 MEXICAN KITCHEN and.RIO GRANDE
 FRIENDLY, INC. d/b/a RIO GRANDE
 MEXICAN KITCHEN,

                  Plaintiffs.

         v.

 TRAVELER'S. CASUALTY INSURANCE
 COMPANY OF AMERICA, TRAVELER'S
 INDEMNITY COMPANY, SENTINEL.
 INSURANCE COMPANY, LIMITED,
 UTICA NATIONAL INSURANCE GROUP,
 FRANK ENMUTII MUTUAL. INSURANCE
 COMPANY and STATE AUTOMOBILE
 MUTUAL INSURANCE COMPANY,

                 Defendants.

        Jeffrey K. Peraldo, being first duly sworn, deposes and says:

1.      I am the attorney for the Plaintiffs in this pending civil action.

2.     Copies of the Civil Summons and the Complaint were deposited in the U. S. Post Office,
postage prepaid, on April 10, 2020 by certified mail, return receipt requested for service upon
Defendant FRANKENMUTH MUTUAL INSURANCE COMPANY.

3.      The copies of the Civil summons and Complaint were mailed to:




      Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 20 of 57
                   FRANKENMUTH MUTUAL INSURANCE COMPANY
                      By serving its President Frederick A. Edmond, Jr.
                                     One Mutual Avenue
                               Frankenmuth MI 48787-0001

4.       Process was in fact received on April 16, 2020 as evidenced by the attached return
receipt.


This is the . 3 day of April, 2020.



                                                     Jeff    . Pera do
                                                     Att rneyfor Plaintiff

            d subscribed before
me th   a 3 day of April, 2020

N. a Public
My Commission Expires: 3




     Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 21 of 57
                                                                                                                   lli   File No.
 STATE OF NORTH CAROLINA                                                                                                                     20 CVS        Lfcke (
                   GUILFORD                                                                                                 In The General Court Of Justice
                                                      County
                                                                                                                          • District MI Superior Court Division
Name OfPlaintiff
Natty Greene's Brewing Company, et al (see attached Complaint cil
Address
                                                                     472L7   APrtr' :-.7                    CIVIL SUMMONS
all c/o 822 N. Elm Street, Suite 200                                                           rD
                                                                                               i ErAyAS AND PLURIES SUMMONS (ASSESS FEE)
City, State, Zip
Greensboro                                                    NC: - . . :27401
                                      VERSUS                                                                                                        G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                          Date Original Summons Issued
Travelers Casualty Insurance Company of America; Travelers
Indemnity Company; Sentinel Insurance Company, Limited; Utica                                 Date(s) Subsequent Summons(es) Issued

National Insurance Group; Frankenmuth Mutual Insurance
Company; State Automobile Mutual Insurance Company
 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                                               Name And Address Of Defendant 2
Frankenmuth Mutual Insurance Company                                                          State Automobile Mutual Insurance Company
c/o Frederick A. Edmond, Jr., President                                                       c/o Michael E. LaRocco, President
One Mutual Avenue                                                                             518 East Broad Street
Frankenmuth                                                   Ml       48787-0001             Columbus                                  OH                         43215
 A Civil Action Has Been Commenced Against Youl
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)                      Date Issued                           Time

Drew Brown                                                                                             APR 0 3 28                      1 v.. 38           iii AM   21 3M

Brown. Faucher. Peraldo & Benson. PLLC                                                        Signature     toj5.. a

822 N. Elm Street, Suite 200                                                                                                                 34.e..4*-•
Greensboro                                                    NC             27401                  rrDeputy CSC          II Assistant CSC   .   Clerk Of Superior Court




                                                                                              Date Of Endorsement                   lime
 ❑ ENDORSEMENT (ASSESS FEE)                                                                                                                               ❑ AM     ❑ PM
   This Summons was originally issued on the date indicated                                   Signature
   above and returned not served. At the request of the plaintiff,
   the time within which this Summons must be served is
   extended sixty (60) days.                                                                        ❑ Deputy CSC          El Assistant CSC   El Clerk Of Superior Court




 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                  less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                  so, what procedure is to be followed.




                                                                                           (Over)
  AOC-CV-100, Rev. 6/16
   2016 Administrative Office of the Courts




              Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 22 of 57
                                                                      RETURN OF SERVICE                      r;, ,t>,?0`:Zej
I certify that this Summons and a copy of the complaint were received and served as follows:
                                                                           DEFENDANT 1
Date Served                            Time Served              111        M110 Name OfDefendant
     04/16/2020
                                                                      Am          frankenmuth                        Mutual     Ins.   Co.
 •     By delivering to the defendant named above a copy of the summons and complaint.
0      By leaving a copy of the summons and complaint at the dwelling houseor usual place of abode of the defendant named above with.a
       person of suitable age and discretion then residing therein.
Q. As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to theperson named
   below.
        Name And Address OfPerson With Whom Copies Leg (If corporation, gate age of person copies fatted)




a Other manner of service (specify)
          Certified              Mail



El Defendant WAS NOT served for thefollowing reason:




                                                                    DEFENDANT:2
Date Served                            Time Served                       Name OfDefendant
                                                                DAM OPM

 •     By delivering to the defendant named above a copy bf the summons and complaint.
 0     By leaving a copy of the summons and complaint at the dwelling house.or usualplace of abode of the defendant named above with a
       person of suitable age and discretionthen residing therein.
El     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
        Name And Address °Oversee With.Whom Copies Left (rIcorvarattion. give bee of person copies leg Mb)




 •      Other manner of service (specitO




 0      Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                     Signature OfDeputy Sheriff Making Return
$
Date Receoved                                                                        Name Of Server (type or pont)

Date OfReturn                                                                        County Of Sheriff


     AOC-CV-100, Side:Two, Rev. 6/16
     02016 Administrative Office of the Courts




             Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 23 of 57
   SENDER: COMPLETE THIS SECTION                              •                                •       •
                                                            A. Signatu
   • Complete items 1, 2, and 3.
                                                                                                               0 Agent
   • Print your name and address on the reverse             x`///
     so that we can return the card to you.                                                                    0 Addressee

   • Attach this card to the back of the mailpiece,         B Fit • eiv             jt
                                                                                    z     A/ b(7,          C. Date f Delivery
      or on the front if space permits.
   1. Article Addressed to:                                 D. Is delivery addiessIfferent from item 1? 0 Yes
    Frankenmuth Mutual Ins. Co                                 If YES, enter delivery address below: \ 0 No
    c/O Frederick A. Edmond,
    its President                                                          APR lb
                                                                                               tutu
    One Mutual Avenue
    Frankenmuth   MI 48787-000

                                                          3. Service Type                              0 Priority Mail Express®

       111!11
          011
           911
            ,11
             011
              ,11111
                 11111
                    11191,19,1113113,
                                    11,
                                     111
                                       311                O Adult Signature 'S
                                                          -101
                                                           1 Certified Mail®
                                                                                         o..
                                                          91 Adult Signature Restricted Delivery

                                                           0 Certified Mail Restricted Delivery
                                                                                                       0 Registered Mail"'
                                                                                                       0 Registered Mail Restricted
                                                                                                         Delivery
                                                                                                       0 Return Receipt for
                                                           0 Collect on Delivery                         Merchandise
      n.:.,1" ni. Ina-uar                                  0 Collect on Delivery Restricted Delivery   0 Signature Confirmationsm
                            nkancinr_frirn _vanacrUgheh
                                                .
                                                           0 Insured Mail                              0 Signature Confirmation
  ?020 0090 0001 7452 7613                                     Insured Mail Restricted Delivery          Restricted Delivery
                                                               (over $500)
   PS Form 3811, July 2015 PSN 7530-02-000-9053                                                    Domestic Return Receipt




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 24 of 57
                                      Greensboro Law Center
DREW BROWN                   BROWN, FAUCHER, PERALDO & BENSON, PLLC                                 TELEPHONE:
JAMES R. FAUCHER                        ATTORNEYS AT LAW                                          (336) 478-6000
JEFFREY K. PERALDO
ROBERT A. BENSON                        822 N. ELM STREET, SUITE 2tik0   isra < -1                  FACSIMILE:

CONSTANCE A. HARRIS                        GREENSBORO, NC 27401.                       12: 13     (336) 273-5597

                                                  April 23, 2020

       Guilford County Clerk of Superior Court
       Guilford County Courthouse - Civil Filings
       Post Office Box 3008
       Greensboro, NC 27402


                      RE:     Natty Greene's Brewing Company, LLC, et al. v.
                              Traveler's Casualty Insurance Company of America, et al.
                              Guilford County File No. 20 CVS 4461


       Dear Sir/Madam:

              Please find enclosed for filing with the Court:

              1)      Affidavit of Service

              I respectfully ask that you file the Affidavit of Service. Once done, I ask that you
       return a stamped filed copy of the Affidavit of Service to me using the enclosed
       envelope.

               Thank you very much. If there are any questions or concerns, please contact me
       directly.

                                                       Sincerely,


                                                       J        K. Peraldo
       JKP:ref
       enc.




             822 North Elm Street, Suite 200, Greensboro, North Carolina 27401 - www.greensborolawcenter.com




           Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 25 of 57
     NORTH CAROLINA                                    IN THE GENERAL COURT OF JUSTICE
                                                           SUPERIOR COURT DIVISION
     GUILFORD COUNTY                                              20 CVS 4461


 NATTY GREENE'S BREWING
                                       nn APR 21      P r: 18
 COMPANY, LLC, NATTY GREUTE
 DOWNTOWN, LLC, EJE, INC. d/b/a CAFE
 PASTA, NATTY GREENE'S CREEKSIDE,
 LLC d/b/a KAU, JAKE'S DINER OF                                 AFFIDAVIT OF SERVICE
 WENDOVER, INC. d/b/a JAKE's DINER,
 DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
 OF DRAWBRIDGE, INC. d/b/a JAKE'S
 DINER, JAKE'S OF BATTLEGROUND,
 LLC d/b/a JAKE'S DINER, RIO GRANDE
 #14, INC d/b/a RIO GRANDE MEXICAN
 KITCHEN, RIOS, INC. d/b/a RIO GRANDE
 MEXICAN KITCHEN and RIO GRANDE
 FRIENDLY, INC. d/b/a RIO GRANDE
 MEXICAN KITCHEN,

                  Plaintiffs,

          v.

 TRAVELER'S CASUALTY INSURANCE
 COMPANY OF AMERICA, TRAVELER'S
 INDEMNITY COMPANY, SENTINEL
 INSURANCE COMPANY, LIMITED,
 UTICA NATIONAL INSURANCE GROUP,
 FRANKENMUTI-I MUTUAL INSURANCE
 COMPANY and STATE AUTOMOBILE
 MUTUAL INSURANCE COMPANY,

                 Defendants.

        Jeffrey K. Peraldo, being first duly sworn, deposes and says:

1.      I am the attorney for the Plaintiffs in this pending civil action.

2.     Copies of the Civil Summons and the Complaint were deposited in the U. S. Post Office,
postage prepaid, on April 10, 2020 by certified mail, return receipt requested for service upon
Defendant UTICA NATIONAL INSURANCE GROUP.

3.      The copies of the Civil summons and Complaint were mailed to:




      Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 26 of 57
                        •.-


                          UTICA NATIONAL INSURANCE GROUP
                          By serving its President Richard P. Creedon
                                          P.O. Box 530
                                    Utica, NY 13503-053

4.       Process was in fact received on April 16, 2020 as evidenced by the attached return
receipt.


This is the 2 3 day of April, 2020.



                                                    Je ey K. Peraldo
                                                    Attorney for Plaintiff

Swo     0 a d subscribed before
m.           day of April, 2020

N t ry Public
My Commission Expires: 3 -        —




      Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 27 of 57
                                              .,.._
                                                                                                               o, File No.
 STATE OF NORTH CAROLINA
                    MULFORD                                                                                           In The General Court Of Justice
                                                      Count"
                                                                                                                   IN District KI Superior Court Division
Name Of Plaintiff
Natty Greene's Brewing Company, et al (see attached Complaint cii
Address
                                                                                                                       CIVIL SUMMONS
all c/o 822 N. Elm Street, Suite 200
                                                                                              IiAMAS AND PLURIES SUMMONS (ASSESS FEE)
City, State, Zip                                                   ZULU   ,.".,1 '   ,          • i I
Greensboro                                                  NC            27401
                                     VERSUS                       _.- ,                       -. '    -                                          G.S. 1A-1. Rules 3 and 4
Name Of Defendant(s)                                                                     Date Original Summons Issued
Travelers Casualty Insurance Company of America; Travelers
Indemnity Company; Sentinel Insurance Company, Limited; I.6h 3 35Q) Subsequent Summons(es) Issued
National Insurance Group; Frankenmuth Mutual Insurance
Company; State Automobile Mutual Insurance Company
 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant I                                                          Name And Address Of Defendant 2
Sentinel Insurance Company                                                               Utica National Insurance Group
c/o Douglas G. Elliot. President                                                         c/o Richard P. Creedon, President
One Hartford Plaza                                                                       Post Office Box 530
Hartford                                                     CT           06155          Utica                                                     NY        13503-053

 A Civil Action Has Been Commenced Against Youl
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address OfPlaintiffs Attorney (if none, Address Of Plaintiff)                   Date Issued                            Time

Drew Brown                                                                                           An o   3 2020,                 I It
                                                                                                                                           3$ m AM             Erirm
                                                                                         Signature
Brown, Faucher, Peraldo & Benson, PLLC                                                                                                      r
822 N. Elm Street, Suite 200                                                                                YLe-g•'
                                                                                                               -             a-S4-1-3,(--e-k-'
Greensboro                                                   NC           27401                   Deputy CSC       .    Assistant CSC      .   Clerk Of Superior Court




                                                                                         Date Of Endorsement                    Time
 ❑ ENDORSEMENT (ASSESS FEE)                                                                                                                          ❑   AM ❑ PM
   This Summons was originally issued on the date indicated                              Signature
   above and returned not served. At the request of the plaintiff,
   the time within which this Summons must be served is
   extended sixty (60) days.                                                                  D   Deputy CSC       D    Assistant CSC      D   Clerk Of Superior Court




 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                  less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                            so, what procedure is to be followed.




                                                                                     (Over)
  AOC-CV-100, Rev. 6/16
  © 2016 Administrative Office of the Courts




              Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 28 of 57
                                                            RETURN OF SERVICE              1,3116,11111I11111I               y,,,,,
                        .1, ,                       1
 I certify that this Summons and a copy of the complaintwere received and served as follows:
                                                             DEFENDANT 1
Date Served                          Time Served                  Name OfDefendant
                                                        0 AM EMI

El By delivering to the defendant named above a copy of thesummonsand complaint.
• By leaving a copy of the summons and complaint at the dwelling house or usualplace of abodeof the defendant named above with a
   person of suitable age and discretion Then residing therein.
 M As the defendant is a corporation, service was effected by delivering a copy ofthe summons and complaint to the person named
   below.
    Name And Address OfPerson With Whom Copies Leff Of corporation, give live of erson copies left with)




 •     Other manner of service (specify)




 0     Defendant WAS NOT served for the following reason:




                                                               DEFENDANT 2
Date Served                           lime Served                   Name OfDefendant
                                                        •        PM
     04/16/2020                                                        Utica National Insurance Group
 •     By delivering tothe defendantnamechabcive a copy of the summons and complaint.
 •     By leaving a copy of thus mmons and complaint at the dwelling house or usual place of abode of the defendantnamed above with a
       person of suitable age and discretion then residing therein.
 E     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaintto the person named
       below.
        Name And Address OfPerson WMh. Whom Copies Left Of corporal= give idle ofperson copies left with)




 a Other manner of service (specify)
         Certified Mail



  III Defendant WAS NOT served for the following reason:




Service Fee Paid                                                      Signature Of Deputy Sheriff Making Return
$
Date Received                                                        Name Of Sheriff (type or pant)

Date OrReturn                                                         county Or Sheriff


     AOC-CV-100, Side Two, Rev. 6116
     ®2016 Administrative. Office of the Courts




              Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 29 of 57
   SENDER: COMPLETE             THIS SECTION            COMPLETE THIS SECTION ON DELIVERY

   •   Complete items 1, 2, and 3.                      A. Signature

   • Print your name and address on the reverse                                                          0 Agent
                                                        X
     so that we can return the card to you.                                                              0 Addressee
   • Attach this card to the back of the mailpiece,         Received by (Printed Names)              C. Dat o Deli ry
      or on the front if space permits.
   1. Article Addressed to:                             D. Is delivery address different from item 1?
       Utica National Ins. Grp.                            If YES,     oicsletivatpdkess below:       0 No
       c/o Richard P. Creedon                                                       70Z
                                                                                           )
       its President                                                                     s;*
       P.O. Box 530                                                  APR 16
       Utica, NY 13503-053                                                  20
                                                                                               1
                                                      3. Servi p Type                           0 Priority Mail Express®

               um 1111111
                      1111
                        111111111111111
          9590 9402 5111 9092 3134 16
                                                      0 i:;It,t igna
                                                            tt Signature'Restricted Delivery
                                                         Certified mail®
                                                                                                ❑ Registered Mail,"
                                                                                                ❑ Registered Mail Restricted
                                                                                                  Delivery
                                                      El Certified Mail Restricted Delivery     0 Return Receipt for
                                                      0 Collect on Delivery                       Merchandise
   2. Article Number (Transfer from service label.)   0 Collect on Delivery Restricted Delivery 0 Signature Confirmationn,
                                                             red Mail                           0 Signature Confirmation
                            7644
        7020 0090 0001 7452
                                                              ed Mail Restricted Delivery         Restricted Delivery
                                                        ewer $5001

  FS Form 3811, July 2015 PSN 7530-02-000-9053                                                 Domestic Return Receipt •




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 30 of 57
                                            _(\


                                      Greensboro Law Center
DREW BROWN                   BROWN, FAUCHER, PERALDO & BENSON, PLLC                                 TELEPHONE:
JAmEs R. FAUCHER                        ATTORNEYS AT LAW                                          (336) 478-6000
JEFFREY K. PERALDO
ROBERT A. BENSON                       822 N. ELM STREET, SUITE 200                                 FACSMILE:
CONSTANCE A. HARRIS                       GREENSBORO, NC 27401                                    (336) 273-5597

                                                  April 24, 2020

       Guilford County Clerk of Superior Court
       Guilford County Courthouse - Civil Filings
       Post Office Box 3008
       Greensboro, NC 27402


                      RE:     Natty Greene's Brewing Company, LLC, et al. v.
                              Traveler's Casualty insurance Company of America, et al.
                              Guilford County File No: 20 CVS 4461


       Dear Sir/Madam:

              Please find enclosed for filing with the Court:

              1)      Affidavit of Service

              I respectfully ask that you file the Affidavit of Service. Once done, I ask that you
       return a stamped filed copy of the Affidavit of Service to me using the enclosed
       envelope.

               Thank you very much. If there are any questions or concerns, please contact me
       directly.

                                                       Sincerely,


                                                       Jeffrey K. Peraldo
       JKP:ref
       enc.




             822 North Elm Street, Suite 200, Greensboro, North Carolina 27401 • www.greensborolawcenter.com




             Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 31 of 57
                                        Greensboro Law Center
DREW BROWN                     BROWN, FAUCHER,PERALDO & BENSON, PLLC
                                                                                                     TegeHONE:
JAMES R. FAUCHER                          ATTORNEYS. AT LAW                                     (336)478-6000
JEFFREY EC PERALDO
RoBERT A. BEESON                          822 N. ELM STREET, SUITE 200                             FACSMILE:
CONSTANCE A. HARRIS                          GREENSBORO, NC 27401                                (336)2734597


                                                     April 24, 2020

       Guilford County Clerk of Superior Court
       Guilford County Courthouse - Civil Filings.
       Post Office Box 3008
       Greensboro, NC 27402


                      RE       Natty Greene's Brewing Company, LLC, et al v
                               Traveler's Casualty Insurance Company of America, et al.
                               Guilford County File No: 20 CVS 4461


       Dear Sir/Madam:

              Please find enclosed for filing with the Court:

              1)      Affidavit of Service

              I respectfully ask that you file the Affidavit of Service. Once done, I ask that you
       return a stamped filed copy of the Affidavit of Service to me using the enclosed
       envelope.

               Thank you very much. If there are any questions or concerns, please contact me
       directly.

                                                         Sincerely,


                                                         Je rey K. Peraldo
       JKP:ref
       enc.




             822 Nortke Elm Street, Suite 200,, Greensboro, North Carolina 27401   greensborolawce     T.COM




            Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 32 of 57
     NORTH CAROLINA                                      IN THE GENERAL COURT OF JUSTICE
                                                             SUPERIOR COURT DIVISION
     GUILFORD COUNTY                                                20 CVS 4461
                                                  1-3    "

     NATTY GREENE'S BREWING
     COMPANY, LLC, NATTY GREENE'S
     DOWNTOWN, LLC, EJE, INC. d/b/a C
     PASTA, NATTY GREENE'S CREEKS
     LLC d/b/a KAU, JAKE'S DINER OF                              AFFIDAVIT OF SERVICE
     WENDOVER, INC. d/b/a JAKE's DINER,
     DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
     OF DRAWBRIDGE, INC. d/b/a JAKE'S
     DINER, JAKE'S OF BATTLEGROUND,
     LLC d/b/a JAKE'S DINER, RIO GRANDE
     #14, INC d/b/a RIO GRANDE MEXICAN
     KITCHEN, RIOS, INC. d/b/a RIO GRANDE
     MEXICAN KITCHEN and RIO GRANDE
     FRIENDLY, INC. d/b/a RIO GRANDE
     MEXICAN KITCHEN,

                   Plaintiffs,

           v.

 TRAVELER'S CASUALTY INSURANCE
 COMPANY OF AMERICA, TRAVELER'S
 INDEMNITY COMPANY, SENTINEL
 INSURANCE COMPANY, LIMITED,
 UTICA NATIONAL INSURANCE GROUP,
 FRANICENMUTH MUTUAL INSURANCE
 COMPANY and STATE AUTOMOBILE
 MUTUAL INSURANCE COMPANY,

                   Defendants.

         Jeffrey K. Peraldo, being first duly sworn, deposes and says:

1.       I am the attorney for the Plaintiffs in this pending civil action.

2.     Copies of the Civil Summons and the Complaint were deposited in the U. S. Post Office,
postage prepaid, on April 10, 2020 by certified mail, return receipt requested for service upon
Defendant TRAVELER'S INDEMNITY COMPANY.

3.       The copies of the Civil summons and Complaint were mailed to:



                                                    8


       Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 33 of 57
                              TRAVELER'S INDEMNITY COMPANY
                               By serving its President Jay S. Fishman
                                         One Tower Square
                                        Hartford, CT 06813

4.       Process was in fact received on April 20, 2020 as evidenced by the attached return
receipt.


This is the .2'4 dvoefAti444020.
                   \>S- :::
                      cyrAti.
                                                     Je y K. Peraldo
                cl      1
                     14k130   C1
                                                     Attorney for Plaintiff

Sw          d subsciiiv       e
me            ay of April, 2020

     ublic
M Commission Expires: 3            a I 'XI-




                                                 9


     Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 34 of 57
     NORTH CAROLINA                                          IN THE GENERAL COURT OF JUSTICE
                                                             •   SUPERIOR COURT DIVISION
     GUILFORD COUNTY                                                    20 CVS 4461
                                                0- C       r_, 1: 75
     NATTY GREENE'S BREWING
     COMPANY, LLC, NATTY GREENE'S
     DOWNTOWN, LLC, EJE, INC. d/b/a CAFE,
     PASTA, NATTY GREENE'S CREEKSIDE,
     LLC d/b/a KAU, JAKE'S DINER OF                                    AFFIDAVIT OF SERVICE
     WENDOVER, INC. d/b/a JAKE's DINER,
     DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
     OF DRAWBRIDGE, INC. d/b/a JAKE'S
     DINER, JAKE'S OF BATTLEGROUND,
     LLC d/b/a JAKE'S DINER, RIO GRANDE
     #14, INC d/b/a RIO GRANDE MEXICAN
     KITCHEN, RIOS, INC. d/b/a RIO GRANDE
     MEXICAN KITCHEN and RIO GRANDE
     FRIENDLY, INC. d/b/a RIO GRANDE
     MEXICAN KITCHEN,

                  Plaintiffs,

           v.

     TRAVELER'S CASUALTY INSURANCE
     COMPANY OF AMERICA, TRAVELER'S
     INDEMNITY COMPANY, SENTINEL
     INSURANCE COMPANY, LIMITED,
     UTICA NATIONAL INSURANCE GROUP,
     FRANKENMUTH MUTUAL INSURANCE
     COMPANY and STATE AUTOMOBILE
     MUTUAL INSURANCE COMPANY,

                   Defendants.

         Jeffrey K. Peraldo, being first duly sworn, deposes and says:

1.       I am the attorney for the Plaintiffs in this pending civil action.

2.     Copies of the Civil Summons and the Complaint were deposited in the U. S. Post Office,
postage prepaid, on April 10, 2020 by certified mail, return receipt requested for service upon
Defendant TRAVELER'S CASUALTY INSURANCE COMPANY OF AMERICA.

3.       The copies of the Civil Summons and Complaint were mailed to:



                                                       8


       Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 35 of 57
              TRAVELER'S CASUALTY INSURANCE COMPANY OF AMERICA
                        By serving its President Nicholas Seminara
                                    One Tower Square
                                  Hartford, CT 06813

4.       Process was in fact received on April 20, 2020 as evidenced by the attached return
receipt.


This is the   al day of April, 2020.

                                                      Jeffr       . Peraldo
                                                      Atto ey for Plaintiff
                                                         ....""tttttttttt
   OM   o and u scribed before                      / vs
   th   c).1 a /of April, 2020
                                                         \-‘oTAf?),
N a Pu lc                                           7J
M' Commission Expires: 3 —a                              P UBL\ C)

                                                          yAM
                                                            t ,51°°%%%




                                                9


     Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 36 of 57
                                                                                                  , Ra No,
 STATE OF NORTH CAROLINA                                                                                                   20 CVS       qq(er
                GUILFORD                       County                                                 In The General Court Of.Justice
                                                                                                    • District II Superior Court Division
Name Of Plaintiff
Natty Green's Brewing Company, of al (see attached Complaint cm
Address
all c/a 822 N. Elm Street, Suite 200
                                                                                                     CIVIL SUMMONS
                                                                                    0 ALIAS AND PLURIES SUMMONS (ASSESS FEE)
cry state, Zip
Greensboro                                   NC      27401
                            VERSUS                                                                                               G S, 1A-1. Ruies 3 and 4
Name OfDefendant(s)                                                          Dare 0ngioarsummons Issued
Travelers Casualty Insurance Company of America., Travelers
Indemnity Company; Sentinel Insurance Company, Limited; Utica                Dates) Subsequent Summons(es)issued
National Insurance Group; brankcinnuth Mutual Insurance
Company; State Automobile Mutual Insurance Company
 To Each Of The Defendant(s) Named Below:
Name AntI Address OfDefendant I                                              Name And Address OrDelendant 2
Travelers Casualty Insunmee Company of America                               Travelers Indemnity Company
c/o Nicholas Serninara, President                                            c/o Jay S. Fishman. President
One "Tower Square                                                            One Tower Square
Hanford                                   CF                      06813      Hartford                                              Cl          06813
 A Civil Action Has Been:Commenced Against Youl
 You are notified to appear and answer the complaint of the plaintiff as follows:
1 Serve a copy of your written answer to the complaint upon the plaintiff or plainfiffs attorney within thirty (30) days after you have been
  served. You may serve your answer by delivering a copy to the p aintiff or by mailing it to the plaintiffs last known address, and
2. File the original of the written answer with the Clerk of Superior Court of the county named above.
If you fail to answer the complaint, the plaintiff will apply to the Court forthe relief demanded in the complaint.
Name And Address OfPlatntiffs Attorney arnone, Address OfHonig°              Date.Issued                       Time
Drew Brown                                                                      APR <I g
                                                                                                                        i 7.135,     0A       [i]PM
Bros.». Faucher, Pcraldo & Benson, PIA,C                                     Signature "     k-
822 N. Elm Street, Suite 200
Greensbom                                             NC          27401            12Depuly csc     0   AssIslanf CSC      Ej Clerk Ol Superior Court



                                                                             Dare OfEndo     en                Tim
D❑ENDORSEMENT (ASSESS FEE)                                                                                                              AM        PM
    This Summons was originally issued on the date indicated                  dnature
    above and returned not served. At the request of the plaintiff,
    the time within which this Summons must be served is
    extended sixty (60) days.                                                        Dowycsc        D Assistant CSC           Clerk OfSuperioreoun




 NOTE TO PARTIES: Many counlres have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25000 or
                  less am heard by an arbitrator before a trial The parties will be notifiedif this case M assigned for mandatory arbitration, and if
                  so, what procedure is to be followed.




                                                                          (Over)
  AOC-CV-100, Rev. 6/16
  ®:2016 Administrative Offim of the Courts




           Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 37 of 57
                                                            I       RETURN OF SERVICE                        l'.
I certify that this Summons and a copy of the complaint were received and served as follows:
                                                                         DEFENDANT 1
                                          e Se
'61,127126 / 2 0 2 0                                            0   AM    OPM        Travelers                     Casualty   Ins.   CO. of   meri ca

0 By delivering to the defendant named above a copy of the summons and complaint.
D By leaving a copy of the smmons and complaint at the dwelling house or usual.place of abode of the defendant named above with a
  person of suitable age and discrefion then residing therein.
0 As the defendant is a corporation, service was effected by delivering a copy:of the summons and complaint to the person named
  below.
        Name And Address Of Person ONO Whom Cages Left Of coperatton. give tine ofperson copies Lett with)




 [:Other manner of service (specify)
          Certified               Mail



 0 Defendant WAS NOT served for the following reason:




                                                                          DEFENDANT 2
Date Served                             lime Served'                                 Name Of Defendant
                                                                El AM     OPM


 0 By delivering to the defendant named above a copy of the summons and complaint.
 0 By leaving a copy of the summons and complaint at the dwelling house:or usual place of:abode of the defendant named above with a
   person of suitable age and discrebon then residing therein.
 •     As the defendantis a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
         Name And Address Of Person WO Wham Copies Lett (lcorpora/ion, give He of person copies left both)




 •      Other manner of service (specify)




 D      Defendant WAS NOT served for the following reason'




Service Fee Paid                                                                     SIgnahltle Of Deputy ShangMaking Refs


Date Renewed                                                                         Name Of Sh       type or pont)


Date OfReturn                                                                        County Of Shen



     AOG-CV-100, Side Two, Rev. 6/16
     612016 Administrative Office of the Courts




             Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 38 of 57
                                                                                                             File No.
 STATE OF NORTH CAROLINA                                                                                                              20 CV S      Li 44 e

                    GUILFORD                                                                                     In The General Court Of Justice
                                                    County                                                     • District E2I Superior Court Division
Name Of Plaintiff
Natty Greene's Brewing Company, et al (see attached Complaint cm
Address
                                                                                                                CIVIL SUMMONS
all c/o 822 N. Elm Street, Suite 200
                                                                                           • ALIAS AND PLURIES SUMMONS (ASSESS FEE)
City, State, Zip
Greensboro                                                   NC          27401
                                     VERSUS                                                                                                  G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                 Date Original Summons Issued
Travelers Casualty Insurance Company of America; Travelers
Indemnity Company; Sentinel Insurance Company, Limited; Utica                        Date(s) Subsequent Summons(es) Issued

National Insurance Group: Frankenmuth Mutual Insurance
Company; State Automobile Mutual Insurance Company
 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                                      Name And Address Of Defendant 2
Travelers Casualty Insurance Company of America                                      Travelers Indemnity Company
do Nicholas Seminara, President                                                      c/o Jay S. Fishman, President
One Tower Square                                                                     One Tower Square
Hartford                                   CT                            06813       Hartford                                                 CT           06813
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address OfPlaintiffs Attorney (if none, Address Of Plaintiff)               Date Issued                          Time

Drew Brown                                                                                APR 0 3 2 .:(*                         12:3Y •            AM    El -PM

                                                                                     Signature
Brown, Faucher. Peraldo & Benson, PLLC                                                                i a ls i 4A ..„        a      lLs,..3.4.2e:
822 N. Elm Street, Suite 200
Greensboro                                                   NC          27401            2 -Deputy CSC       111 Assistant CSC           Clerk Of Superior Court




                                                                                     Date Of Endorsement                  Time
 0 ENDORSEMENT (ASSESS FEE)                                                                                                                         AM    D PM
   This Summons was originally issued on the date indicated                          Signature
   above and returned not served. At the request of the plaintiff,
   the time within which this Summons must be served is
   extended sixty (60) days.                                                              11 Deputy CSC       D   Assistant CSC           Clerk Of Superior Court




 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                            less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                            so, what procedure is to be followed.




                                                                                 (Over)
  AOC-CV-100, Rev. 6/16
  © 2016 Administrative Office of the Courts




              Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 39 of 57
                                                   I     RETURN OF SERVICE
 I certify that this Summonsand. a copy of the complaint were received:and served as follows:
                                                           DEFENDANT 1
Dare Served                          lime Served                Name. OfDefendant
                                                       DAM D PM

 0 By delivering to the defendant named above a copy of the summons and complaint.
 M By leaving a copy ofthes minims and complaint at the dwelling house or usual place of abode of the defendant named above with a
   person of suitable age and discretion then residing therein.
 0 As the defendant is a corporation, service was effected by delivering a'copy of the summons and complaint to the person named
   below.
    Name And Address OfPerson Mr Whom Copies Left af corporation, give Ole apemen copesleft with)




 Di Other manner of service (specify)




 0     Defendant WAS NOT served forthe following reason:




                                                             DEFENDANT 2
Date Sena  ,                          Mne Served                  Name OfDefendant
    04/20/2020                                         II AM °PM     Travelers                Indemnity    Co.

 Er By delivering to the defendant namedabove a copy of the summons and complaint.
 0 By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
    person of suitable age and discretion then residing therein.
 M Aa the defendant is a corporation, service was effected by delivering a copy of the summons and.complaint to the person named
   below.
    Name And Address OfPerson WM Whom Copies Left Of CorPerehaP give RN efI)afson copies Who'll)




  ti Other manner of service (specify):

          Certified             Mail



  E     Defendant WAS NOT served for the following reason:




 Service Fee Paid                                                     Signahre OfDeWNSherd holaWng Rehim

 Date Received                                                        Name OfSher✓f(lype erPnnI

 Date OfReturn                                                        County Of Sheriff


     AOC-CV-100, Side Two, Rev. 6/16
     © 2016 Administrative Office of the Courts




            Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 40 of 57
     I SENDER: COMPLETE THIS SECTION
         • Complete items 1, 2, and 3.
                                                              COMPLETE THIS SECTION ON DELIVERY
                                                              A. Signature

         • Print your name and address on the reverse                             notOn°5Wk f.,                      ❑ Agent
                                                              X        C i re.c     .    A     0•     -I.              Addressee
           so that we can return the card to you.                                                                    0



         • Attach this card to the back of the mailpiece,
                                                              5r R      •                d Name)              C. Date of Delivery
           or on the front if space permits.

         WInitls-r6asaulty                     Ins. C
                                                              D. Is delivery address different frorq, i;e.?31
                                                                 If YES, enter delivery address iftroW:
                                                                                                                     E        LO

         of America
         c/o Nicholas Seminara
         its President
         One Tower Square
         Hartford, CT    06813
                                                            3. Service Type                           0 Priority Mail Express®
                                                            1:1 Adult Signature                       0 Registered Mailm,
                                                                Adult Signature Restricted Delivery   0 Registered Mail Restricted
                                                            0611tCertified Mail®                        Delivery
                                                            0 Certified Mail Restricted Delivery      0 Return Receipt for
                                                                                                            A4curnkoesrlic.




      7020 0090
       PS Form 3811,               .    .




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 41 of 57
                                                            Hp Pp B
                                                HUFF POWELL BAILEY
                                                              www.huffpowellbailey.com

      Huff, Powell & Bailey. PLLC I RALEIGH 13737 Glenwood Avenue, Suite 370. Raleigh, North Carolina 276,12) T(984) 238-2380 I F (404) 892-4033
                             Deanna Drew Lineback, Certified Paralegal I D 984) 238-2377 I E dlinebackAhuffnoviellbailev.co-m

                                                                April 27, 2020

VIA FEDEX OVERNIGHT
Guilford Co. Clerk of Court
Civil Superior Division
201 South Eugene St.
Greensboro, NC 27401

 RE:        Natty Greene's, et al. v. Utica National, et al.
            Our File No.: 0400.0001
            Civil Action No.: 20 CVS 4461

Dear Sir or Madam:

       I have enclosed a Notice of Appearance on behalf of Defendant Utica National. Please file
and return the copy to me in the enclosed envelope.

           Should you have any questions, please contact me. Thank you very much.

                                                          Sincerely,


                                                                 Caital
                                                          Deanna D. Lineback, CP, NCCP
                                                          Certified Paralegal
/ddl
enclosure

cc:        Drew Brown/Jeffrey Peraldo/James Faucher




ATLANTA                                     COLUMBUS                                       GAINESVILLE                                       RALEIGH




      Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 42 of 57
     us
 NORTH CAROLINA                                 IN THE GENERAL COURT OF JUSTICE
 GUILFORD COUNTY                                    SUPERIOR COURT DIVISION
                                                       -  - 20 CVS 4461

NATTY GREENE'S BREWING
COMPANY, LLC, NATTY GREENE'S                                 H•
DOWNTOWN, LLC, EJE, INC. d/b/a CAFE
PASTA, NATTY GREENE'S CREEKSIDE,
LLC d/b/a KAU, JAKE'S DINER OF
WENDOVER, INC. d/b/a JAKE'S DINER,
DAAB, INC. cl/b/a JAICE'S DINER, JAKE'S
OF DRAWBRIDGE, INC. d/b/a JAKE'S
DINER, JAKE'S OF BATTLEGROUND,
LLC d/b/a JAKE'S DINER, RIO GRANDE
#14, INC. d/b/a RIO GRANDE MEXICAN
KITCHEN, RIOS, INC. d/b/a RIO GRANDE
MEXICAN KITCHEN and RIO GRANDE
FRIENDLY, INC. d/b/a RIO GRANDE
                                                     NOTICE OF APPEARANCE
MEXICAN KITCHEN,
                                                                  OTHR
                             Plaintiffs,

                     v.

TRAVELER'S CASUALTY INSURANCE
COMPANY OF AMERICA, TRAVELER'S
INDEMNITY COMPANY, SENTINEL
INSURANCE COMPANY, LIMITED,
UTICA NATIONAL INSURANCE GROUP,
FRANICENMUTH MUTUAL INSURANCE
COMPANY and STATE AUTOMOBILE
MUTUAL INSURANCE COMPANY,

                             Defendants.



       PLEASE TAKE NOTICE that Pankaj K. Shere, Joshua M. Hiller, and the law firm Huff,

Powell & Bailey, PLLC hereby give notice of appearance in this case as counsel of record for

Defendant Utica National Insurance Group.




    Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 43 of 57
  This the 21 day of April, 2020.

                                    HUFF POWELL & BAILEY, PLLC



                                    BY:

                                      V   P           State Bar No. 30675
                                                  Hi , State Bar No. 39010
                                          3737 Glenwood Ave., Ste. 370
                                          Raleigh, NC 27612-5505
                                          404.892.4022 (main)
                                          jhillerahuffpowellbailey.com (e-mail)
                                          pkshere@huffpowellbailey.com (email)
                                          Attorneys for Defendant Utica National
                                          Insurance Group




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 44 of 57
                                 CERTIFICATE OF SERVICE


        This is to certify that the undersigned has this day served the attached Notice of Appearance
on all of the parties to this cause by:

        O      Hand delivering a copy hereof to the attorney for each said party addressed as
               follows:

        LEI    Depositing a copy hereof, postage prepaid, in the United States Mail, addressed to
               the attorney for each said party as follows:

       ❑       Depositing a copy hereof with a nationally recognized overnight courier service,
               for overnight delivery, addressed to the attorney for each said party as follows:

       ❑       Telecopying a copy hereof to the attorney for each said party as follows:

          Drew Brown
          Jeffrey K. Peraldo
          James R. Faucher
          Brown, Faucher, Peraldo & Benson. PLLC
          Greensboro Law Center
          822 N. Elm St., Suite 200
          Greensboro, NC 27401



       This the 2/ day of April, 2020.

                                               HUFF POWELL & BAILEY, PLLC




                                                     oshua     ler




     Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 45 of 57
                                     Greensboro Law Center
DREW BROWN                   BROWN, FAUCHER, PERALDO & BENSON, PLLC
                                                                                                   TELEPHONE:
JAmEs R. FAUCHER                       ATTORNEYS AT LAW                                          (336) 478-6000
JEFFREY K. PERALDO
ROBERT A. BENSON                       822 N. ELM STREET, SUITE 200                                FACSIMILE:
CONSTANCE A. HARRIS                       GREENSBORO, NC 27401                                   (336)273-5597
                                                                              p
                                                 April 27, 2020

      Guilford County Clerk of Superior Court
      Guilford County Courthouse - Civil Filings
      Post Office Box 3008
      Greensboro, NC 27402


                      RE:    Natty Greene's Brewing Company, LLC, et al. v.
                             Traveler's Casualty insurance Company ot America, et al.
                             Guilford County File No: 20 CVS 4461


      Dear Sir/Madam:

             Please find enclosed for filing with the Court:

             1)       Affidavit of Service

             I respectfully ask that you file the Affidavit of Service. Once done, I ask that you
      return a stamped filed copy of the Affidavit of Service to me using the enclosed
      envelope.

              Thank you very much. If there are any questions or concerns, please contact me
      directly.

                                                      Sincerely,


                                                          rey K Peraldo
      JKP:ref
      enc.




            822 North Elm Street, Suite 200, Greensboro, North Carolina 27401 • www.greensborolawcenter.com




           Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 46 of 57
 NORTH CAROLINA                                        IN THE GENERAL COURT OF JUSTICE
                                                        7 - 'SUPERIOR COURT DIVISION
     GUILFORD COUNTY                                                20 CVS 4461


 NATTY GREENE'S BREWING
 COMPANY, LLC, NATTY GREENE'S
 DOWNTOWN, LLC, EJE, INC. d/b/a CAF'
 PASTA, NATTY GREENE'S CREEKSIDE,
 LLC d/b/a KAU, JAKE'S DINER OF                                 AFFIDAVIT OF SERVICE
 WENDOVER, INC. d/b/a JAKE's DINER,
 DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
 OF DRAWBRIDGE, INC. d/b/a JAKE'S
 DINER, JAKE'S OF BATTLEGROUND,
 LLC dib/a JAKE'S DINER, RIO GRANDE
 #I4, INC d/b/a RIO GRANDE MEXICAN
 KITCHEN, RIOS, INC. d/b/a RIO GRANDE
 MEXICAN KITCHEN and RIO GRANDE
 FRIENDLY, INC. d/b/a RIO GRANDE
 MEXICAN KITCHEN,

                  Plaintiffs,

          v.

 TRAVELER'S CASUALTY INSURANCE
 COMPANY OF AMERICA, TRAVELER'S
 INDEMNITY COMPANY, SENTINEL
 INSURANCE COMPANY, LIMITED,
 UTICA NATIONAL INSURANCE GROUP,
 FRANKENMUTH MUTUAL INSURANCE
 COMPANY and STATE AUTOMOBILE
 MUTUAL INSURANCE COMPANY,

                  Defendants.

        Jeffrey K. Peraldo, being first duly sworn, deposes and says:

1.      I am the attorney for the Plaintiffs in this pending civil action.

2.     Copies of the Civil Summons and the Complaint were deposited in the U. S. Post Office,
postage prepaid, on April 10, 2020 by certified mail, return receipt requested for service upon
Defendant SENTINEL INSURANCE COMPANY.

3.      The copies of the Civil summons and Complaint were mailed to:



                                                   8


       Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 47 of 57
                               SENTINEL INSURANCE COMPANY
                              By serving its President Douglas G. Elliot
                                         One Hartford Plaza
                                        Hartford, CT 06155

4.       Process was in fact received on April 20, 2020 as evidenced by the attached return
receipt.


This is the .2 L day of April, 2020, "urri
                                      ,
                                           .. p 0

                                                    #P

                                    N4 '
                             .717                   ;Z=
                                                    1     .
                              0                               Jet e K. Peraldo
                           -: n     PUBL\G;~.;                At rney for Plaintiff

Swo       an • subscribed befote', 4 M C°„.0%%%*
me       3-     y of April, 2020

No   Public
My Commission Expires: 3 - 01-1




                                                          9


      Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 48 of 57
                                                                                                        Flle ha..
 STATE OF NORTH CAROLINA                                                                                                       20 CVS     4 ci,(.0 (
                  GUILFORD                        County                                                   In The General Court OfJustice
                                                                                                         0 District ©'Superior Court Division
Name OfPla,ntoll
Natty fireenf s Brewing Company. et al (see attached Complaint mu
Address
                                                                                                    CIVIL SUMMONS
all cia$22N. Him Street, Stale 200
                                                                                        0 ALIAS AND PLURIES SUMMONS (ASSESS FEE)
011% State. p
Greensboro                                     NC      27401
                            VERSUS                                                                                                   G.S. 1A-1, Rules 3 and 4
Name OfDetendanys)                                                               Date dogma, Summons Issued
Travelers Casualty Insurance Company of America: travelers
Indemnity Company; Sentinel Insurance Company, Limited; Utica                    Dates) Subsequent Summonses) Issued
National Insurance Group; Frankenmuth Mutual Insurance
Company; State Automobile Mutual Insurance Company
 To Each Of The Defendant(s) Named Below:
Name And Address OfDefendant 1                                                   Name AndAddress OfDefendant 2
Sentinel Insurance Company                                                       Utica National Insurance Group
do Douglas G. Elliot, President                                                  do Richard P. Creedon, President
One Hartford r'lani                                                              Post Office. Box 530
Hartford                                 CI                           06155      linen                                                 NY        13503-053
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff.as follows:
 t     Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after youhave been
       served. You may serve your answer by:delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
 2 File the original of the written answer withthe Clerk of Superior Court of the county named above.
 If you fail toanswer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address OfPlaintiffsAttorney (if none, Address OfPlaintif)              Datelsued                          time
Drew Brown                                                                                'x                            I    2: 35       0 AM      FPM
Brown, Faucher.Ecrildo & Benson, 16.1.0                                          Signature
822 N Elm Street.. Sui to 200                                                               C)P t"              (at' -t-3 ai,—,c
Greensboro                                                NC          27401            EfI Deputy CSC    0 Assistant CSC       Ill clerk Of Superior Court



                                                                                 Date OfEndorse
 0 ENDORSEMENT (ASSESS FEE)                                                                                                              0AM 0P611
   This Summons was originally issued on the date indicated                      Si nature
   above and returned not served. At the request of the plaintiff,
   the time within which this Summons mustbe served is
   extended sixty (60)days.                                                               Deputy CSC         Assistant CSC     EJ Clerk Of Superior Court




 NOTE TO PARTIES: Many countieshave MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                  less are heard by an arbitrator before a Mal. The parties will be notified if this case is assigned for mandatory arbitration, and, If
                  so, what procedure is to be followed




                                                                              (Over)
     AOC-CV-100, Rev 6(16
     ©2016Administrative Office of the Courts




               Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 49 of 57
                                                                                                               ;,,,tP, ,,,, :,:., ,,-„.: .,:„,   ,‘„ , ,,,:t\
             ;“ ;                                            I       RETURN OF SERVICE

I certify that this Summons and a copy of the complaintwere received and served as follows:
                                                                          DEFENDANT 1
Date Served                            Tine Served                             Name OfDefendant
                                                                 0        FPM   Sentinel                       Insurance                Co.
    04/20/2020

0     By delivering to the defendant named above a copy of the summons and complaint.
D     By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
      person of suitable age and discretion then residing therein
D     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
        Name And Address OfPerson Wth Whom Copies Leftelcorporation, give title of person comes tert Pen)




El Other manner of service (Specify)

         Certified              Mail



D      Defendant WAS NOT served for the following reason:




                                                                     DEFENDANT 2
Date Served                            Pme Sewed                          Name OfDefendant
                                                                 0AM 0 PM

 o     By delivering to thedefendant named above a copy of.the summons and complaint.
 0     By leaving a copy ofThe summons and complaint at the dwelling house or usual place of abodeof the defendant named above with a
       person of suitable age and discretion then residingtherein.
 M As the defendant is a corporation, service was effected by delivering a copy of theysummons andcomplaint to theperson named
   below.
        Name And Address 0I Person Witty Whom Copies Len Of corporation, give hile of person copies left Win




 0     Other manner of service (specify)




 D     Defendant WAS NOT served for the following reason:




Service Fee.Paid                                                                       Signature Of Deputy Sheriff making Return
$
Date Received                                                                         Name Of Shed/ (type or pan')

Date OfReturn                                                                          County Of Shenff


     AOC-CV-100, Side Two, Rev. 6/16
      2016 Adminntrative Office of the Courts




           Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 50 of 57
         •        •                               •                   COMPLETE THIS SECTION ON DELIVERY

    a Complete items 1, 2, and 3.                                    --)Z Signature
    • Print your name and address on the reverse                                                                          O Agent
                                                                      X                                                 El Addressee
      so that we can return the card to you.
                                                                      B. Received by (Printed Name)                 C. Date of Delivery
    • Attach this card to the back of the mailpiece,
       or on the front if space permits.
    1. Article Addressed to:                                          D. Is delivery address different from item 1? 0 Yes
    Sentinel Ins. Co.                                                    If YES, enter delivery adi          b.2.4 7nei
                                                                                                                      No
    c/o Douglas G. Elliot
    it President
    On Hartford Plaza
    Hartford CT 06155

                                                                    3. Service Type                            0 Priority Mail Express®
                lull                 1111
           9590 9402 5111 9092 3134 54
                                                                    0 Adult Signature

                                                                    rl
                                                                       dult Signature Restricted Delivery
                                                                        rtified Mail®
                                                                                    Doctrirthel RaEtnart.e
                                                                                                               0 Registered Malin.
                                                                                                               El Registered Mail Restricted
                                                                                                                  Delivery
                                                                                                               11 Rohn, Plartain4 few

    2. Article Number (Tr

   120 0090 01
       t-orn1                    ••/1 •   I •JVV,JC.,11.1%.,OV,-)                                            IJUIIlebtlli nu, tnn netmipt




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 51 of 57
                                      Greensboro Law Center
DREW BROWN                   BROWN, FAUCHER, PERALDO & BENSON, PLLC
                                                                                                    TELEPHONE:
JAMES R. FAUCHER                        ATTORNEYS AT LAW                                          (336) 478-6000
JEFFREY K.. PERALDO
ROBERT A. BENSON                       822 N. ELM STREET, SUITE 200                                 FACSIMILE:
CONSTANCE A. HARRIS                       GREENSBORO, NC 27401                                    (336) 273-5597

                                                  April 27, 2020

      Guilford County Clerk of Superior Court
      Guilford County Courthouse - Civil Filings
      Post Office Box 3008
      Greensboro, NC 27402


                      RE:     Natty Greene's Brewing Company, LLC, et al. v.
                              Traveler's Casualty Insurance Company of America, et al.
                              Guilford County File No: 20 CVS 4461


      Dear Sir/Madam:

             Please find enclosed for filing with the Court:

             1)       Affidavit of Service

             I respectfully ask that you file the Affidavit of Service. Once done, I ask that you
      return a stamped filed copy of the Affidavit of Service to me using the enclosed
      envelope.

              Thank you very much. If there are any questions or concerns, please contact me
      directly.

                                                      Sincerely,


                                                           rey K. Peraldo
      JKP:ref
      enc.




             822 North Elm Street, Suite 200, Greensboro, North Carolina 27401 • www.greensborolawcenter.com




           Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 52 of 57
     NORTH CAROLINA                                      IN THE GENERAL COURT OF JUSTICE
                                 •       fl                  SUPERIOR COURT DIVISION
     GUILFORD COUNTY                                                20 CVS 4461


     NATTY GREENE'S BREWING
     COMPANY, LLC, NATTY GREENE'S
     DOWNTOWN, LLC, EJE, INC. d/b/a C
     PASTA, NATTY GREENE'S CREEKS
     LLC d/b/a KAU, JAKE'S DINER OF                              AFFIDAVIT OF SERVICE
     WENDOVER, INC. d/b/a JAICE's DINER,
     DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
     OF DRAWBRIDGE, INC. d/b/a JAKE'S
     DINER, JAKE'S OF BATTLEGROUND,
     LLC d/b/a JAKE'S DINER, RIO GRANDE
     #14, INC d/b/a RIO GRANDE MEXICAN
     KITCHEN, RIOS, INC. d/b/a RIO GRANDE
     MEXICAN KITCHEN and RIO GRANDE
     FRIENDLY, INC. d/b/a RIO GRANDE
     MEXICAN KITCHEN,

                   Plaintiffs,

           v.

     TRAVELER'S CASUALTY INSURANCE
     COMPANY OF AMERICA, TRAVELER'S
     INDEMNITY COMPANY, SENTINEL
     INSURANCE COMPANY, LIMITED,
     UTICA NATIONAL INSURANCE GROUP,
     FRANKENMUTH MUTUAL INSURANCE
     COMPANY and STATE AUTOMOBILE
     MUTUAL INSURANCE COMPANY,

                   Defendants.

         Jeffrey K. Peraldo, being first duly sworn, deposes and says:

1.       I am the attorney for the Plaintiffs in this pending civil action.

2.     Copies of the Civil Summons and the Complaint were deposited in the U. S. Post Office,
postage prepaid, on April 10, 2020 by certified mail, return receipt requested for service upon
Defendant STATE AUTOMOBILE MUTUAL INSURANCE COMPANY.

3.       The copies of the Civil summons and Complaint were mailed to:



                                                    8


        Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 53 of 57
                   STATE AUTOMOBILE MUTUAL INSURANCE COMPANY
                          By serving its President Michael E. LaRocco
                                     518 East Broad Street
                                    Columbus, OH 43215

4.       Process was in fact received on April 20, 2020 as evidenced by the attached return
receipt.


This is the   ca-1 day of April, 2020.

                                                         Jeff           K. Peraldo
                                                         Attorney for Plaintiff
                                                  ,,,,, ,,,,,,,,,,,,,,,
        o and subscribed before                          C.
             da of April. 2020
                                                : ‘4             ;0Z
N•ta                                       70
M Commission Expires: 3       - 21           0 '• PUBL\C' A:.5
                                                           _„?
                                                       m O'$'




                                                 9


     Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 54 of 57
                   -,,..,
 STATE OF NORTH CAROLINA                                                                                                        20 CVS          ti -4.0(e
                 GUILFORD                        County                                                           In The General Court Of Justice
                                                                                                          0       District ©Superior Court Division
Name ofFlaltalf
Natty Grcene's Brewing Company, et al("sec attachedComplaint CC
Address
all clo 822 N Elm Street, Suite 200
                                                                                                           CIVIL SUMMONS
CityStam, zip
                                                                                        0    ALIAS AND PLURIES SUMMONS (ASSESS FEE)
Greensboro                                    NC     27401
                             VERSUS                                                                                                     G.S. 141, Rules 3 and 4
Name 0fDefendant(s)                                                               Dale Original Summons       d
 Travelers Casualty Insurance Company of America; Travelers
Indemnity Company; Sentinel Insurance Company. Limited: Utica                     D       )5    equen     arm(es)Issued
National Insurance Group; Frankenmuth Mutual Insurance
Company, State Automobile Mutual Insurance Company
 To Each Of The Defendant(s) Named Below:
Name And       Of Defendant I                                                          And Address Of Defendant2
brankenmuth Mutual Insurance Company                                              State Automobile Mutual Insurance Company
cto Frederick A. Edmond. Jr., President                                           c/o Michael E. LaRoceo, President
One Mutual Avenue                                                                 518 East Broad Street
Frankenmuth                              MI                          48787-0001   Columbus                                  OH                        43215
 A Civil Action Has Been Commenced. Against Youl
 You are notifted to appear and answer the complaint of the plaintrff a follows'
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served.you may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
 2   File the original of the written answer with:the Clerk of Superior Court of the countynamed above.
 If you fail to answer the complaint, the plaintiff will apply to the Courtfor the relief demanded In the complaint.
Name And Address OrPlaintiff a Attorney(If none. Address OfPlaine)                Dateissued                            Time
Drew Brown                                                                                APR 0 3 IS                n     I.21 3                     LaBfil
Brown, Faucher. Peraldo & Benson. I'LLC                                           signalure
822N Elm Street, Suite 200                                                                         l etitd
                                                                                                COte                           fffr e......,
Greensboro                                               NC            27401              Deputy CSC      0AssistantCSC        0     Clerk Of Superior Coed



                                                                                  Date OfEndorsement
 n ENDORSEMENT (ASSESS FEE)                                                                                                                    DAM OPM
   This Summons was originally issued on the date indicated                       Signs
   above and returned not served. At the request of the plaintiff,
   the lime within which this Summons must be servedis
   extended sixty (60) days                                                                 Deputy CSC    U Assistant CSC      U Clerk         Supenor Court




 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which mast oases where the amountin controversy is $25,000 or
                  less are heard by an attlifrathr before a trial The parties will be notified "this case is assigned for mandatory arbitration, and if
                  so, what procedure is to be followed.




                                                                               (Over)
  AOC-CV-100, Rev 6/16
   2016 Administrative Office of the Courts




              Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 55 of 57
                                                                     RETURN OF SERVICE                          ,     ",. ,   ,.

I'certify that h     Summons anda. copy of the complaint were received and served as follows:

                                                                          DEFENDANT 'I
Date sewed                             Time Served                                    Name Or Defendant
                                                                 DAM       0    PM


1:1 By delivering to the defendant named above a copy of the summons and complaint.

D      By leaving a copy.of the summons and complaint at the dwelling house or usual place of abode of the defendant named above wither
       person of suitable age and discretion then residing therein.

D      As the defendant is a corporation, service:was effected by deliveringa. copy of the summons and complaint to the person named
       below.

        Name And Address OfPerson trUgh Whom CopiesLef (f COMOratI011. give NM &person copies [eft with)




 0     Other manner of service (specify)




       Defendant WAS NOT served for the following reason:




                                                                           DEFENDANT 2
Date Served                             nmeServed                                      Name Of Defendant
                                                                 .DAM       0   PM
 04/20/2020                                                                             State kutomobile Mutual Ins. Co.
 D     By delivering to the defendant named above a copy of the summons and complaint.

 ID By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
    person of suitable age and discretion then residing therein.

 ID As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
    below.

        Name And Address Of PerSOP WM Whom Degree Left (if corperatron. give Idle of person copies left with)




        Other manner of service (specify)

          Certified Mail



 0      Defendant WAS NOT sewed for the following reason:




Service Fee Paid                                                                       Signature Of Deputy ShSffMakingRefum
 $
Date Received                                                                          Name Of She      (type orpen


Date OrRetum                                                                           County Of Shen



     AOC-CV100, Side Two, Rev 6/16
     02016 Administrative Office of the Cairns




           Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 56 of 57
       SENDER: COMPLETE THIS SECTION                         COMPLETE THIS SECTION ON DELIVERY
                                                             A. Signa
       • Complete items 1, 2, and 3.
                                                                                                                  Agent
       ▪ Print your name and address on the reverse
          so that we can return the card to you.                                                                  Addressee
                                                                   eceir       byrted Name)                   Q~tePYeiivery
       II Attach this card to the back of the mailpiece,
          or on the front if space permits.                                                                        .71
       1. Article Addressed to:                                    der           • ress differe         em ? El Yes
        State Automobile Mutual                                  If -••••A\    t    elfvery addc.sys be 'w:  ❑ No
        Ins. Co.
        c/o Michael E. LaRocco
        its President
        518 East Broad Street
                                                                              PpR   "
        Columbus OH  43215

                            iii111111111111111
                  1111111111111
              9590 9402 5111 9092 3134 47
                                                           3. Service Ty0e,
                                                           O Adult Signature
                                                           0 Adult Signature Restricted popiett
                                                             Certified Mail®
                                                           0 Certified Mail Restricted
                                                                                            '-
                                                                                           eq.
                                                                                                     El priority Mail Express®
                                                                                                        Registered Mail",
                                                                                                     El Registered Mail Restricted
                                                                                                        Delivery
                                                                                                     0 Return Receipt for
                                                                                                        Merchandise
                                                           0 Collect on Delivery
       2. Article Number_Oansfer from service label)       0 Collect on Delivery Restricted Delivery 0 Signature Confirmationmi
                                                                 Red Mail                            17SignatureCorRimaan
          7020 0090 0001 7452 76213                             red Mail Restricted Delivery            Restricted Delivery
                                                                Jr $500)

       PS Form 3811, July 2015 PSN 7530-02-000-9053                                                Domestic Return Receipt




Case 1:20-cv-00437-CCE-JEP Document 1-2 Filed 05/15/20 Page 57 of 57
